                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                                           :       CHAPTER 7
                                                 :
CHRISTOPHER W. HONOR                             :       CASE NO.: 5:20-bk-00289-RNO
                                                 :
DEBTOR                                           :

                  MOTION OF THE UNITED STATES TRUSTEE TO DISMISS
                             DEBTOR’S CHAPTER 7 CASE
                    PURSUANT TO 11 U.S.C. §§ 707 (b)(2), AND/OR (b)(3)

           NOW COMES the United States Trustee (“UST”), through undersigned counsel, and

respectfully moves this Honorable Court to enter an order dismissing Debtor’s Chapter 7 case

pursuant to 11 U.S. C. §§ 707(b)(2), and/or (b)(3), and in support thereof, states as follows:

           1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 151, § 157(a)

and (b)(1) and 1334(a) and (b). This matter is a core proceeding pursuant to 28 U.S.C. § 157(a),

(b)(1) and (2)(A). Venue of this matter is proper in this district pursuant to 28 U.S.C. §§ 1408 and

1409. The statutory predicates for this motion are 11 U.S.C. §§ 105, and 707. The United States

Trustee has standing pursuant to 11 U.S.C. § 307 and 28 U.S.C. § 586.

           2.      On January 29, 2020, Debtor filed a voluntary petition for relief under Chapter 7 of

Title 11 of the United States Code (the “Bankruptcy Code”). (Docket Entry Number 1 1).

           3.      Debtor indicated that his debts are primarily consumer in nature in response to

question number 16 on their bankruptcy petition. After reviewing Debtor’s Schedules, Statements

and Forms, the UST agrees with the Debtor’s conclusion.

           4.      Debtor is represented by Attorney Ronald V. Santora.

           5.      John J. Martin, Esquire, serves as the Chapter 7 Trustee in the instant matter.




1
    Hereinafter “Doc. No.”




Case 5:20-bk-00289-RNO             Doc 27 Filed 04/14/20 Entered 04/14/20 14:35:01                   Desc
                                   Main Document    Page 1 of 4
       6.      Debtor’s Meeting of Creditors, as required by Title 11 U.S.C. § 341, was completed

on March 4, 2020. See Doc. Nos. 3, 21.

       7.      On March 16, 2020, the UST filed a Statement and Notice of Presumed Abuse.

Doc. No. 25.

       8.      Accordingly, the bar date for the UST to bring a motion under 11 U.S.C. §

707(b)(2), is, April 15, 2020.

       9.      The bar date for the UST to bring a motion to dismiss under 11 U.S.C. § 707(b)(3),

is May 3, 2020. Doc. No. 3.

       10.     The UST, through counsel, and the Debtor, through counsel, have discussed this

matter in detail and after those discussions, Debtor has decided to convert the instant case to a

proceeding under Chapter 13.

       11.     As the motion to convert has not yet been filed, it appears the case will not be

converted prior to the UST’s deadline for action under Sections 707(b)(2). Accordingly, the

instant motion is being filed to comply with the requirements of 11 U.S.C. § 704(b)(2).

       12.     As noted above, Debtor, through his counsel, and counsel for the UST have

discussed this matter and, as the Debtor will be filing a motion to convert this case, the UST is

filing concomitantly with this motion, a stipulation to: (1) hold this motion in abeyance pending

the completion of the Debtor’s Chapter 13 case or the reconversion of the case to a proceeding

under Chapter 7, and (2) allow the UST leave to amend this motion to should the case convert back

to a proceeding under Chapter 7.




Case 5:20-bk-00289-RNO           Doc 27 Filed 04/14/20 Entered 04/14/20 14:35:01            Desc
                                 Main Document    Page 2 of 4
                   Cause to Dismiss Case Pursuant to 11 U.S.C. §§ 707(b)(2)

        13.     The UST posits that Debtor’s Form 122A-2 inaccurately reports that the

presumption of abuse does not arises in this case.

        14.     More specifically, the UST posits that Debtor, inter alia, improperly deducted

retirement loan repayment amounts from his income on the Form 122A-2 and that once the

improper deduction is excluded from the Form 122A-2 calculations, the presumption of abuse will

arise in the instant case.

        15.     Once the presumption of abuse arises, the Debtor may only rebut same by

demonstrating special circumstances, “such as a serious medical condition or a call or order to

active duty in the Armed Forces.” 11 U.S.C. § 707(b)(2)(B)(i).

        16.     The UST inquired about any special circumstances which would rebut the

presumption of abuse, but does not believe that the Debtor will be able to rebut the presumption

of abuse in the instant case and that it should be dismissed as abusive.

                   Cause to Dismiss Case Pursuant to 11 U.S.C. §§ 707(b)(3)

        17.     Alternatively, the UST advances that, under the totality of the circumstances, the

instant case could be dismissed as abusive pursuant to 11 U.S.C. § 707(b)(3).

                                             Conclusion

        18.     For all of the above reasons, the UST posits that the granting of a Chapter 7

discharge in this case would represent an abuse of the Bankruptcy Code.




                                    (rest of page intentionally blank)




Case 5:20-bk-00289-RNO         Doc 27 Filed 04/14/20 Entered 04/14/20 14:35:01               Desc
                               Main Document    Page 3 of 4
       WHEREFORE, the United States Trustee respectfully requests the Court issue an Order

dismissing the instant case under the provisions of Sections 707(b)(2), and/or (b)(3) of the

Bankruptcy Code and impose any other sanction the Court deems appropriate.

                                                 Respectfully submitted,

                                                 ANDREW R. VARA
                                                 UNITED STATES TRUSTEE
                                                 REGIONS 3 & 9


                                          By:    /s/ D. Troy Sellars
                                                 D. Troy Sellars, Esq.
                                                 Trial Attorney
                                                 Office of the United States Trustee
                                                 228 Walnut Street, Suite 1190
                                                 Harrisburg, PA 17101
                                                 Tel. (717) 221-4515 / Fax (717) 221-4554
                                                 Email: D.Troy.Sellars@usdoj.gov

Dated: April 14, 2020




Case 5:20-bk-00289-RNO       Doc 27 Filed 04/14/20 Entered 04/14/20 14:35:01           Desc
                             Main Document    Page 4 of 4
